Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Darren Bates appeals the district court’s order denying his 18 U.S.C. § 3582(c) (2006) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Bates, No. 3:08-cr-00590-CMC-3 (D.S.C. Apr. 3, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and ai'gument would not aid the decisional process.

AFFIRMED.